There is no merit to defendant’s contentions that he was denied the effective assistance of counsel; that the court abused its discretion in denying youthful offender status; that the sentence is harsh and excessive; or that claimed prosecutorial misconduct deprived defendant of a fair trial. Defendant’s remaining contention that the court erred in failing to instruct the jury on justification in defense of property (Penal Law § 35.20 [3]) was not preserved for our review (see, CPL 470.05 [2]). In any event, there was no factual basis in the record to warrant such instruction. (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J. — Manslaughter, 2nd Degree.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.